Case 3:18-cv-01309-S-BN Document 34 Filed 03/05/19 Page 1 of 1 Page|D 78

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
PATRICIA CLEMENSON, §
Plaintiff, §
V. § No. 3:18-Cv-1309-S
THE CBE GROUP, INC., §
Defendant. §

JUDGMENT
This action came on for consideration by the Coui't, and the issues having been
duly considered and a decision duly renderedl it is ORDERED, ADJUDGED, and
DECREED that this action is DISMISSED Without prejudice under Federal Rule of

Civii Prooedure 41(b).

fog
SIGNED this § day of March, 2019.

/

KAREN GREN sCHOLER
UNITED sTATEs DISTRICT JUDGE

 

 

 

